Citation Nr: 9911795	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991), for additional disability due 
to residuals of an appendectomy performed by the Department 
of Veterans Affairs (VA) in December 1988.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], [redacted]


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the February 1996 rating decision of 
the Department of Veterans Affairs Regional Office in St. 
Louis, Missouri (RO).  This appeal was previously before the 
Board and remanded in June 1998 for additional development, 
including a search for additional VA treatment records.  The 
requested development has been completed, and the case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran underwent an appendectomy at the John Cochran 
VA Hospital in December 1988.

3.  In July 1991, the veteran underwent a ventral hernia 
repair at the site of the appendectomy scar due to infection 
of the wound.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
(West 1991) for additional disability, specifically for 
residuals of a ventral herniorrhaphy, due to residuals of an 
appendectomy performed by the VA in December 1988 have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1998).

The Board notes that for claims filed prior to October 1, 
1997, as in this case, a claimant is not required to show 
fault or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment may be 
compensated under 38 U.S.C.A. § 1151 (West 1991), except such 
disability that falls under certain narrowly prescribed 
exceptions, none of which apply in this case.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (1998).

It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
See 38 C.F.R. § 3.358(c)(1), (2) (1998).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  See 38 C.F.R. § 3.358(c)(3) 
(1998).

In the present case, the veteran contends, in essence, that 
he was misdiagnosed upon his VA hospitalization in December 
1988 which delayed proper treatment for appendicitis.  He 
maintains, in substance, that as a result the appendectomy 
performed was more complicated due to a rupture of his 
appendix.  He claims that, due to the appendectomy performed 
by VA, he became depressed and obese, lost his girlfriend and 
his job, and eventually required a hernia repair at the site 
of the appendectomy scar.

VA records from December 1988 indicate that the veteran was 
admitted to the hospital for approximately eleven days.  The 
veteran presented with complaints of sweats, nausea, and 
vomiting, followed by right lower quadrant pain and diffuse 
abdominal pain.  However, he also reported that he had been 
food poisoned and that he had taken cocaine to alleviate the 
pain.  It was noted that he was a poor historian.  His 
abdomen became more tender and distended during his first day 
at the hospital, and the doctors believed that he had a 
ruptured appendicitis with peritonitis.

The following day, the veteran underwent surgery described as 
an appendectomy with irrigation of the abdomen through a 
midline incision.  The pathology report and surgical notes 
confirmed that he suffered from peritonitis and widespread 
infection of the appendix and abdominal area.  The incision 
from the surgery was left open and the veteran was placed on 
antibiotics.  He did relatively well and returned to a 
regular diet, however, he was belligerent about his care and 
would not follow nursing orders.  Upon discharge, the wound 
from the surgery was described as large but healing 
relatively well, with good granulation tissue throughout, 
some fibrinous areas, and no evidence of leakage.  The 
diagnosis upon discharge was perforated appendicitis with 
peritonitis.

VA hospital records reflect that the veteran was admitted for 
approximately 10 days in July and August 1991 due to a 
symptomatic ventral hernia.  The veteran reported that he had 
had increasing discomfort and enlargement in the area of his 
appendectomy wound over the past two years.  The hospital 
report noted that the veteran required repair of a large 
ventral herniorrhaphy which was the result of an infected 
midline appendectomy wound.  The surgery was described as 
uneventful, with subsequent normal healing of the incision 
and no wound infection.  The veteran progressively improved, 
with the return of normal diet and bowel movements.  The 
discharge diagnoses included a finding of an appendectomy 
with subsequent wound infection in 1989.

In July 1995, the veteran submitted lay statements from his 
grandmother, girlfriend, and friend, all of whom stated that 
the veteran had not been the same since his appendectomy 
surgery.  The subsequent loss of his girlfriend, children, 
and employment were described, as well as physical and mental 
changes.  A Social Security chart submitted by the veteran 
showed that he had an income of almost 28,000 dollars in 1989 
and no income in 1990.

The veteran appeared at a hearing before the RO in June 1998.  
The veteran testified that he was admitted to John Cochran VA 
Hospital in December 1988 for approximately 6 weeks.  He 
described his health as being good prior to this hospital 
admission.  He had severe abdominal pains; however, he did 
not lose consciousness.  He claimed that he told the doctors 
in the emergency room that it was his appendix.  He alleged 
that he underwent testing for the next few days and that the 
doctors erroneously believed that a scar from a stab wound 
was from a previous appendectomy.  He also believed that the 
doctors thought that he was near death because they called in 
a specialist.  The specialist immediately decided that he had 
a ruptured appendix and the veteran underwent surgery.

The veteran said that after he left the hospital, he had a 
large hole in his stomach that would not close.  He used 
silver nitrate for 11/2 years and wore gauze until the skin 
grew together.  He became depressed, tired, and obese, and 
subsequently lost his job.  He then underwent a second 
surgery to correct the problems from the appendectomy.

Thereafter, Mr. [redacted] testified that he was present at the 
time of the second surgery and confirmed that the veteran had 
been depressed.  Ms. [redacted] testified that she believed that 
the veteran's appendectomy surgery was unduly delayed and 
that she was familiar with his lengthy hospital stay.  Ms. 
[redacted] said that she saw the veteran a few hours after he 
arrived at the hospital and that he was hooked to tubes, but 
still conscious and communicating.  She also helped him to 
pack his wound following the appendectomy.  She said that he 
became obese and depressed and that his stomach was distended 
following the surgery.

The evidence of record establishes that the veteran underwent 
a necessary appendectomy at a VA facility in 1988.  The 
surgery and subsequent recovery apparently proceeded without 
complication.  The wound from the surgery was described as 
open and still healing, but with no infection, when the 
veteran left the hospital.  However, in 1991, the veteran 
underwent a second surgery for a herniation at the site of 
the appendectomy incision.  The medical report identified the 
cause of the hernia as an infected midline appendectomy 
wound.  Under 38 U.S.C.A. § 1151 (West 1991), the veteran is 
entitled to compensation if additional disability resulted 
from the December 1988 appendectomy, unless the additional 
disability was a necessary or intended consequence of the 
surgery.  Disability due to additional surgical procedures, 
and disability due to residuals of those additional surgical 
procedures, fall within the definition of additional 
disability as provided in 38 C.F.R. § 3.358(b) (1998).  
Therefore, the Board finds that the veteran is entitled to 
benefits for additional disability resulting from the 
residuals of an appendectomy, specifically residuals of a 
ventral herniorrhaphy performed during a VA hospitalization 
in July and August 1991.  


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 1991) for 
additional disability, specifically for residuals of a 
ventral herniorrhaphy, due to residuals of an appendectomy 
performed by the VA in December 1988 is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

